142 F.3d 442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppelEmma Z. BRADFORD, Plaintiff-Appellant,v.CLARK COUNTY SCHOOL DISTRICT, Defendant-Appellee.
No. 97-16316.D.C. No. CV-96-01200-PMP.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided April 2, 1998.

1
Appeal from the United States District Court for the District of Nevada Philip M. Pro, District Judge, Presiding.


2
Before CANBY and KOZINSKI, Circuit Judges, and WEINER,*** District Judge.


3
MEMORANDUM*


4
The district court's judgment on Bradford's Rehabilitation Act claim was final, thereby conferring res judicata effect;  that the case was still on appeal makes no difference.  See Tripati v. Henman, 857 F.2d 1366, 1367 (9th Cir.1988).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 * The Honorable Charles R. Weiner, United States District Court for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3